         Case 1:20-cv-05124-SDA Document 17 Filed 04/27/21 Page 1 of 1
                          CHRISTOPHER J. BOWES, ESQ.
                                 54 Cobblestone Drive
                                  Shoreham, NY 11786
          4/27/2021                   Tel. (212) 979-7575
                                      Fax (631) 929-1700
                                       cjbowes@gmail.com
                                                                   April 26, 2021
Via ECF                                   Request GRANTED. SO ORDERED.
Hon Stewart D. Aaron                      Dated: 4/27/2021
United States Magistrate Judge
Southern District of New York
500 Pearl Street
New York, NY 10007                                          Re:     Anthony v. Saul
                                                                    1:20 Civ. 5124 (SDA)
Dear Judge Aaron:

        I am writing to request an extension of time in which to file plaintiff's Motion for
Judgment on the Pleadings. Plaintiff's papers were due to be filed tomorrow, April 27, 2021.
This is plaintiff's first request for an extension of time.

         I seek additional time to complete Ms. Anthony’s papers on account of an unusually
busy workload over the past month. I am also having trouble completing Ms. Anthony’s papers
and this is in part due to the unusually length administrative record (1,339 pages). With the kind
consent of opposing counsel, Elizabeth Kim, I respectfully request that the Court endorse the
following revised schedule:

       May 26, 2021           Plaintiff's Motion for Judgment on the pleadings
       July 26, 2021          Defendant's Opposition/Cross-Motion
       August 16, 2021        Plaintiff's Reply
       September 7, 2021      Defendant’s Reply

        Thank you for Your Honor's attention to this matter.

                                                            Very truly yours,

                                                            /s/ Christopher J. Bowes
                                                            Christopher J. Bowes, Esq

cc:    AUSA Elizabeth Kim
